Order entered October 3, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00151-CV

                             G. C. BUILDINGS, INC., Appellant

                                                V.

                            RGS CONTRACTORS, INC., Appellee

                      On Appeal from the 191st Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. 03-04559-J

                                            ORDER
       Appellant filed its brief on July 10, 2013. Appellant points out that, although timely

requested, the trial court never made findings of fact and conclusions of law. Appellant also

points out that a portion of the reporter’s record has been lost or destroyed. Appellee filed its

brief on September 9, 2013. In its brief, appellee requests that the appeal be abated to allow the

trial court to make its findings of fact and conclusions of law. Appellant has agreed to appellee’s

request.

       With respect to the reporter’s record, we ORDER the Honorable Gena Slaughter, Judge

of the 191st Judicial District Court of Dallas County, Texas, to conduct a hearing, WITHIN

THIRTY DAYS OF THE DATE OF THIS ORDER, and determine whether: (1) without

appellant’s fault, a significant portion of the reporter’s notes and records has been lost or
destroyed; (2) the lost or destroyed portion of the reporter’s record is necessary to the appeal’s

resolution; and (3) the lost or destroyed portion of the reporter’s record cannot be replaced by

agreement of the parties. Judge Slaughter shall file her findings of fact and conclusions of law

from this hearing in a supplemental clerk’s record with this Court WITHIN FORTY-FIVE

DAYS OF THE DATE OF THIS ORDER.

        With respect to appellant’s timely request for findings of fact and conclusions of law,

we ORDER Judge Slaughter to make her findings of fact and conclusions of law WITHIN

THIRTY DAYS OF THE DATE OF THIS ORDER. The findings of fact and conclusions of

law shall be filed in a supplemental clerk’s record with this Court WITHIN FORTY-FIVE

DAYS OF THE DATE OF THIS ORDER.

       Appellant shall file its brief on the merits thirty days after the record in this Court is

complete.

       We DIRECT the Clerk of this Court to send a copy of this order by electronic

transmission to Judge Slaughter and all counsel of record.

       This appeal is ABATED to allow the trial court to comply with this order. The appeal

will be reinstated forty-five days from the date of this order or when the Court receives the

findings of fact and conclusions of law pertaining to the hearing and appellant’s request,

whichever occurs sooner.

                                                    /s/      DAVID LEWIS
                                                             JUSTICE